                           Case 1:21-cv-00420-N/A Document 1                               Filed 08/16/21                     Page 1 of 2



                                                                                                                                                          FORM 1
UNITED STATES COURT OF INTERNATIONAL TRADE
 Dover Street Market NY LLC
                                                                                                         Plaintiff,                       21-00420
                                                          v.
 UNITED STATES OF AMERICA,
                                                                                                    Defendant.                            SUMMONS

TO: The Attorney General and the Secretary of Homeland Security:
  PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §1581(a) to
contest denial of the protest specified below (and the protests listed in the attached schedule).
                                                                               /s/ Mario Toscano
                                                                               Clerk of the Court


                                                                        PROTEST
  Port of                                                                     Date Protest
  Entry:             Newark, NJ                                               Filed:                      02-14-18
  Protest                                                                     Date Protest
  Number: 4601-18-100314                                                      Denied:                     02-24-21

  Importer: Dover Street Market NY LLC
  Category of
  Merchandise:                  N/A
                                                       ENTRIES INVOLVED IN ABOVE PROTEST
          Entry                            Date of               Date of               Entry                            Date of               Date of
         Number                             Entry              Liquidation            Number                             Entry              Liquidation
  D37‐0122778‐7                          03‐02‐16              08‐18‐17
  D37‐0122458‐6                          03‐02‐16              08‐18‐17
  D37‐0120724‐3                          03‐02‐16              08‐18‐17




 Port Director,
 U.S. Bureau of Customs & Border Protection                                       Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
 1100 Raymond Blvd.                                                               599 Lexington Avenue, 36th floor
 Newark, NJ 07102                                                                 New York, New York 10022
                                                                                  RSeely@GDLSK.COM
                                                                                  212/557-4000
 Address of Customs Port in Which Protest Was Denied                         Name, Address and Telephone Number of Plaintiff's Attorney


   Page 1




10112514_1
                  Case 1:21-cv-00420-N/A Document 1                      Filed 08/16/21     Page 2 of 2



                                  CONTESTED ADMINISTRATIVE DECISION
                                               Appraised Value of Merchandise
                                               Statutory Basis                                  Statement of Value


 Appraised:



 Protest Claim:



                                                Classification, Rate or Amount
                                                  Assessed                                        Protest Claim
                                    Paragraph                                              Paragraph
       Merchandise               or Item Number                   Rate                  or Item Number               Rate




                                                             Other
 State specifically the Decision [as Described in 19 U.S.C.§1514(a)] and the Protest Claim: Refusal to pay claim for drawback.




 The issue which was common to all such denied protests: Whether CBP improperly denied the claims for drawback filed under 19
 USC 1313(j).




Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry of
merchandise included in every such denied protest. The issue or issues stated above were common to all such
denied protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or
exactions have been paid, and were paid at the port of entry unless otherwise shown.



                                                                     /s/ Robert F. Seely

                                                                         Date: 08/16/2021


Page 2




10112514_1
